DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 30-49 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/2020 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Drawings
The drawings are objected to under 37 CFR 1.84(0) because FIG. 1-4 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(0) reads as follows:
Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-33, 35, 40-43, 46-47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Health et al. (Health – US 9,578,853 B1) in view of Kinard (Kinard – US 2015/0078626 A1).

As to claim 30, Health discloses a method of tracking an animal in a population of animals, comprising: 
applying a visual identifier (Health: FIG. 1 the human-readable code portion 11 and the machine-readable code portion 12) to the animal (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, and FIG. 1: In one embodiment the machine-readable portion of the animal code must map to a valid study ID and, in addition, the human-readable portion of the animal code must map to a valid animal ID table in the animal ID index table for the valid study ID. In this way the mapping of both the machine-readable portion and the human-readable portion must properly map within sparse tables for a read to be valid); 
associating reference identifier data of the visual identifier to animal data of the animal (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, and FIG. 1: In some embodiments an animal code, the data marked on the animal, is mapped via a mapping table to the animal ID. Such a mapping table is shown in FIG. 6. This may be true for just the human-readable portion, or just the machine-readable portion, or both. One advantage of this is that animal codes may be reused, while keeping the animal IDs unique, at least within a known scope, context, and time period. For such embodiments, the animal code may be called or thought of as a "token." The animal code, or token, is then used as (or is) an index into one or more mapping tables. One such map type is a "through map" meaning that some or all of the table lines comprise data that is the same as the index for that line. In these cases the code is then the same as the corresponding ID); 
capturing an image of the visual identifier applied to the animal (Health: column 15 lines13-17 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not ; 
recognizing the visual identifier by processing the captured digital image (Health: column 15 lines13-17 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment); and 
identifying the animal upon recognition of the visual identifier (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: In one embodiment the machine-readable portion of the animal code must map to a valid study ID and, in addition, the human-readable portion of the animal code must map to a valid animal ID table in the animal ID index table for the valid study ID. In this way the mapping of both the machine-readable portion and the human-readable portion must properly map within sparse tables for a read to be valid).
While Health discloses a method of identifying information of an animal based on a code tattooed in the animal tail using a video camera (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment), Health does not explicit disclose the method steps of capturing a digital image of the visual identifier applied to the animal; recognizing the visual identifier by digitally processing the captured digital image; and identifying the animal upon recognition of the visual identifier.

However, it has been known in the art of identifying animal to implement the method steps of capturing a digital image of the visual identifier applied to the animal; recognizing the visual identifier by digitally processing the captured digital image; and identifying the animal upon recognition of the visual identifier, as suggested by Kinard, which discloses capturing a digital image of the visual identifier applied to the animal (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: The biometric sensor 102 and interface 104 may not be sufficient to measure the whole of the pet's nose, but the biometric sensor 102 and interface 104 will measure a sufficient amount of information to identify or distinguish the pet among other pets' nose prints in the database storage 110 and/or 124; or alternatively several adjacent or overlapping partial nose prints may be captured and aggregated by the central processing unit 112 and/or 120 to collect sufficient unique biometric data); recognizing the visual identifier by digitally processing the captured digital image (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical ; and identifying the animal upon recognition of the visual identifier (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124).
Therefore, in view of teachings by Health and Kinard, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention  to implement in the animal verification system of Health to explicitly include the method steps of capturing a digital image of the visual identifier applied to the animal; recognizing the visual identifier by digitally processing the captured digital image; and identifying the animal upon recognition of the visual identifier, as suggested by Kinard. The motivation for this is to implement a known method to identify an animal based on information associated with the animal captured by a camera.

As to claim 31, Health and Kinard disclose the limitations of claim 30 further comprising the method of claim 30, wherein identifying the animal upon recognition of the visual identifier (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: In one embodiment the machine-readable the human-readable portion of the animal code must map to a valid animal ID table in the animal ID index table for the valid study ID. In this way the mapping of both the machine-readable portion and the human-readable portion must properly map within sparse tables for a read to be valid) comprises comparing identifier data of the visual identifier recognized by automatically processing the captured digital image to the reference identifier data (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124).

As to claim 32, Health and Kinard disclose the limitations of claim 30 further comprising the method of claim 30, wherein capturing the digital image of the visual identifier applied to the animal comprises positioning the animal in a reading area and generating the image when the animal is in the reading area (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 14 lines 19 - column 15 17, FIG. 1 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment).

As to claim 33, Health and Kinard disclose the limitations of claim 30 further comprising the method of claim 30, wherein the visual identifier is applied to at least one limb or a tail of the animal (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, and FIG. 1: Symbologies suitable for use marking codes on rodent tails are disclosed, for both machine-readable and human-readable codes, and those codes combined. Codes comprising both a human-readable and a machine-readable portion may associate with an animal ID within one study, and a study ID within a vivarium, respectively. A human-readable code uses a subset of an alphanumeric symbol set. A machine-readable code uses a vine-code with a visible spine aligned with the rodent's tail), and wherein digitally processing the captured digital image preferably comprises detecting at least one region of interest covering the at least one limb or tail (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 14 lines 19 - column 15 17, FIG. 1 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment).

As to claim 35, Health and Kinard disclose the limitations of claim 33 further comprising the method of claim 33, wherein digitally processing the captured digital image comprises classifying the at least one limb or tail in the digital image (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, and FIG. 1: Symbologies suitable for use marking codes on rodent tails are disclosed, for both machine-readable and human-readable codes, and those codes combined. Codes comprising both a human-readable and a machine-readable portion may associate with an animal ID within one study, and a study ID A machine-readable code uses a vine-code with a visible spine aligned with the rodent's tail) and wherein digitally processing the captured digital image preferably comprises decoding the visual identifier (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124) from the classification of the at least one limb or tail in the digital image (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: In one embodiment the machine-readable portion of the animal code must map to a valid study ID and, in addition, the human-readable portion of the animal code must map to a valid animal ID table in the animal ID index table for the valid study ID. In this way the mapping of both the machine-readable portion and the human-readable portion must properly map within sparse tables for a read to be valid and Kinard: Abstract, .

As to claim 40, Health and Kinard disclose the limitations of claim 30 further comprising the method of claim 30, comprising collecting study data about the identified animal, wherein collecting the study data about the identified animal preferably comprises associating the study data to the animal data of the animal (Health: column 1 lines 14-35: The animals in a vivarium must be observed, either manually by humans or by automated means, such as by the use of video cameras and video analytics software. Comparisons of animals are the basis of any study result. There are a large number of animal characteristics, attributes, or behavior that may be of interest in a study. We refer to all such observable aspects of animals as "behaviors," including blood, saliva, feces, urine, breath, and fur attributes. Observations of behaviors may be manual or automated and may be invasive or non-invasive. They may occur in the animal's home cage; or in a separate observation or test cage or apparatus; or via pathology or other chemical, biological or analytical analysis. Observations and results may use statistics or aggregated behaviors, column 2 lines 33-36, column 5 lines 60-67, column 8 lines 22-45, column 12 lines 45-65, column 16 lines 50-column 17 lines 16, and FIG. 1).

As to claim 41, Health and Kinard disclose the limitations of claim 30 further comprising the method of claim 30, wherein the population of animals is involved in an animal study (Health: column 1 lines 14-35: The animals in a vivarium must be observed, either manually by humans or by automated means, such as by the use of video cameras and video analytics software. Comparisons of animals are the basis of any study result. There are a large number of animal characteristics, attributes, or behavior that may be of interest in a study. We refer to all such observable aspects of animals as "behaviors," including blood, saliva, feces, urine, breath, and fur attributes. Observations of behaviors may be manual or automated and may be invasive or non-invasive. They may occur in the animal's home cage; or in a separate observation or test cage or apparatus; or via pathology or other chemical, biological or analytical analysis. Observations and results may use statistics or aggregated behaviors, column 2 lines 33-36, column 5 lines 60-67, column 8 lines 22-45, column 12 lines 45-65, column 16 lines 50-column 17 lines 16, and FIG. 1).

As to claim 42, Health and Kinard discloses all the system for tracking an animal in a population of animals preferably involved in an animal study limitations as claimed that mirrors the method of tracking an animal in a population of animals in claim 30; thus, claim 42 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 30, and the details are as followings: 
a system for tracking an animal in a population of animals preferably involved in an animal study, comprising: 
a computing arrangement configured to associate reference identifier data of a visual identifier (Health: FIG. 1 the human-readable code portion 11 and the machine-readable code applied to an animal to animal data of the animal (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, and FIG. 1: In some embodiments an animal code, the data marked on the animal, is mapped via a mapping table to the animal ID. Such a mapping table is shown in FIG. 6. This may be true for just the human-readable portion, or just the machine-readable portion, or both. One advantage of this is that animal codes may be reused, while keeping the animal IDs unique, at least within a known scope, context, and time period. For such embodiments, the animal code may be called or thought of as a "token." The animal code, or token, is then used as (or is) an index into one or more mapping tables. One such map type is a "through map" meaning that some or all of the table lines comprise data that is the same as the index for that line. In these cases the code is then the same as the corresponding ID and Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without ;
recognize the visual identifier by processing a captured digital image (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124) of the visual identifier applied to the animal (Health: column 15 lines13-17 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment); and 
identify the animal upon recognition of the visual identifier (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: In one embodiment the machine-readable portion of the animal code must map to a valid study ID the human-readable portion of the animal code must map to a valid animal ID table in the animal ID index table for the valid study ID. In this way the mapping of both the machine-readable portion and the human-readable portion must properly map within sparse tables for a read to be valid and Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124).

As to claim 43, Health and Kinard disclose the limitations of claim 42 further comprising the system of claim 42, further comprising a camera (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment and Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: The biometric sensor 102 and interface 104 may not be sufficient to measure the whole of the pet's nose, but the biometric sensor 102 and interface 104 will measure a sufficient amount of information to identify or distinguish the pet among other pets' nose prints in the database storage 110 and/or 124; or alternatively several adjacent or overlapping partial nose prints may be captured and aggregated by the central processing unit 112 and/or 120 to collect sufficient unique biometric data) to capture the digital image of the visual identifier applied to the animal (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment).

As to claim 46, Health and Kinard disclose the limitations of claim 42 further comprising the system of claim 42, wherein the computing arrangement comprises
a mobile computing device to capture the digital image of the visual identifier applied to the animal, and/or
a data storage configured to store the animal data, the reference identifier data and the digital image (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without .

As to claim 47, Health and Kinard disclose the limitations of claim 42 further comprising the system of claim 42, further comprising a central computing unit configured to associate the reference identifier data to the animal data, to recognize the visual identifier, and to identify the animal (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124).

As to claim 49, Health and Kinard disclose the limitations of claim 42 further comprising the system of claim 42, wherein the computing arrangement is configured to digitally process the captured digital image (Kinard: Abstract, [0036]-[0040], [0046]-[0047], [0052], FIG. 1 and FIG. 3-4: a digitizer 106 to convert the pet's nose print into a digital signature, a central processing unit 112 to process the data and process steps within the data-processing system, a storage unit 110 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world, control mechanism(s) 114 to control data or processes or to input data into the data-processing system, a display 116 to show information to the user, and an input/output system 118 to communicate commands and data and (ii) one or more remote or networked data-processing system(s) 126 further comprising a central processing unit 120 to process data within the remote data-processing system(s), a storage unit 124 to store commands, processes and/or data in which to store the pet's information as well as the information of other pets throughout the world or within a specified geographical location and a matching unit 122 to search the storage unit to match a pet's information, including without limitation the pet's nose print, with the information of numerous pets in the computer database storage unit 124) by detecting at least one region of interest covering at least one limb or tail (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, and FIG. 1: Symbologies suitable for use marking codes on rodent tails are disclosed, for both machine-readable and human-readable codes, and those codes combined. Codes comprising both a human-readable and a machine-readable portion may associate with an animal ID within one study, and a study ID within a vivarium, respectively. A human-readable code uses a subset of an alphanumeric symbol set. A machine-readable code uses a vine-code with a visible spine aligned with the rodent's tail).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Health et al. (Health – US 9,578,853 B1) in view of Kinard (Kinard – US 2015/0078626 A1) and further in view of Buzuloiu et al. (Buzuloiu – US 2002/0159630 A1).

As to claim 34, Health and Kinard disclose the limitations of claim 33 except for the claimed limitations of the method of claim 33, wherein digitally processing the captured digital image comprises selecting pixels of the digital image in the detected at least one region of interest which have a color in a range predefined in accordance with the color of the at least one limb or tail.
However, it has been known in the art of identification parts of an animal to implement digitally processing the captured digital image comprises selecting pixels of the digital image in the detected at least one region of interest which have a color in a range predefined in accordance with the color of the at least one limb or tail, as suggested by Buzuloiu, which discloses digitally processing the captured digital image comprises selecting pixels of the digital image in the detected at least one region of interest which have a color in a range predefined in accordance with the color of the at least one limb or tail (Buzuloiu: Abstract, [0010], [0032]-[0036], [0046]-[0050], and FIG. 2-4: According to step 10 of FIG. 1, a database of defined colors corresponding to human body parts is established as a reference to compare with pixels from questionable images. FIG. 3 is a flow chart defining the steps of the process of block 10. The first step (block 90) includes collecting a quantity of N known objectionable images and storing them in a sample database. In step 92, one of the "N" images is retrieved from the sample database. In step 94, a plurality of "P" skin samples are selected at random from the image. Each skin sample is preferably selected to have about 50-100 pixels. The number of skin samples and 
Therefore, in view of teachings by Health, Kinard, and Buzuloiu it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal verification system of Health and Kinard to explicitly include digitally processing the captured digital image comprises selecting pixels of the digital image in the detected at least one region of interest which have a color in a range predefined in accordance with the color of the at least one limb or tail, as suggested by Buzuloiu. The motivation for this is to implement a known method to identify a part of an animal based on information associated with the animal.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Health et al. (Health – US 9,578,853 B1) in view of Kinard (Kinard – US 2015/0078626 A1) and further in view of Journal of Herpetological Medicine and Surgery (JHMS) (Journal of Herpetological Medicine and Surgery – Toe-Clipping in Amphibians).

As to claim 36, Health and Kinard disclose the limitations of claim 30 except for the claimed limitations of the method of claim 30, wherein applying the visual identifier to the animal comprises clipping a combination of toes of the animal.
However, it has been known in the art of animal identification to implement wherein applying the visual identifier to the animal comprises clipping a combination of toes of the animal, as suggested by JHMS, which discloses wherein applying the visual identifier to the animal comprises clipping a combination of toes of the animal (JHMS - Toe-Clipping in Amphibians: At the first capture, one or more toes are strategically removed to produce a unique code for the individual amphibian. Later, when the animal is recaptured, an identification key can be used to read the missing toe pattern and identify the specific animal. Mark-recapture is a valuable tool for ecological studies estimating population size and other demographic parameters such as survival rates. Toe-clipping became popular because of an inability to use more traditional identification systems. Amphibians tend to be small, do not have ears or other appendages suitable for placing tags, and the mucous nature and frequent shedding of their skin prevents other techniques from being effective).
Therefore, in view of teachings by Health, Kinard, and JHMS it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal verification system of Health and Kinard to explicitly include wherein applying the visual identifier to the animal comprises clipping a combination of toes of the animal, as suggested by JHMS. The motivation for this is to implement a known method to identify an animal based on information associated with the animal.

Claims 37-39 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Health et al. (Health – US 9,578,853 B1) in view of Kinard (Kinard – US 2015/0078626 A1) and further in view of Peter et al. (Peter – DE 102005012678 A1).

As to claim 37, Health and Kinard disclose the limitations of claim 30 further comprising the method of claim 30, wherein applying the visual identifier to the animal comprises tattooing the animal (Health: column 4 lines 49 - column 5 lines 10, column 8 lines 61-67, column 9 lines 10 - column 10 lines 11, column 11 lines 40-60, and FIG. 1: For the human-readable portion, it is desirable to have code symbols that can be easily and reliably marked, such as by tattooing. Also, the symbols should be able to be quickly and reliably read by humans) except for the claimed limitations of wherein a fluorescent ink preferably is used for tattooing the animal.
However, it has been known in the art of identifying animal to implement wherein a fluorescent ink preferably is used for tattooing the animal, as suggested by Peter, which discloses wherein a fluorescent ink preferably is used for tattooing the animal (Peter: [0015] and FIG. 1-5:  Furthermore, at least one luminescent or fluorescent color is preferably used. The use of such a color has the advantage that the animal can also be identified in the dark. It is particularly advantageous to use a color that is compatible with the skin or fur, with particular care when using luminescent or fluorescent colors that they do not contain any substances that are harmful, in particular toxic, for the animal or the milk).
Therefore, in view of teachings by Health, Kinard, and Peter it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal verification system of Health and Kinard to explicitly include wherein a fluorescent ink preferably is used for tattooing the animal, as suggested by Peter. The motivation for this is to implement a known method to identify an animal based on information associated with the animal captured by a camera.

As to claim 38, Health, Kinard, and Peter disclose the limitations of claim 37 further comprising the method of claim 37, wherein a tail of the animal (Health: Abstract, column 3 Symbologies suitable for use marking codes on rodent tails are disclosed, for both machine-readable and human-readable codes, and those codes combined. Codes comprising both a human-readable and a machine-readable portion may associate with an animal ID within one study, and a study ID within a vivarium, respectively. A human-readable code uses a subset of an alphanumeric symbol set. A machine-readable code uses a vine-code with a visible spine aligned with the rodent's tail) or a combination of toes of the animal is tattooed.

As to claim 39, Health, Kinard, and Peter disclose the limitations of claim 30 further comprising the method of claim 30, wherein applying the visual identifier (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: In one embodiment the machine-readable portion of the animal code must map to a valid study ID and, in addition, the human-readable portion of the animal code must map to a valid animal ID table in the animal ID index table for the valid study ID. In this way the mapping of both the machine-readable portion and the human-readable portion must properly map within sparse tables for a read to be valid) to the animal comprises applying a fluorescent substance to the animal (Peter: [0015] and FIG. 1-5:  Furthermore, at least one luminescent or fluorescent color is preferably used. The use of such a color has the advantage that the animal can also be identified in the dark. It is particularly advantageous to use a color that is compatible with the skin or fur, with particular care when using luminescent or fluorescent colors that they do not contain any substances that are harmful, in particular toxic, for the animal or the milk).

As to claim 48, Health, Kinard, and Peter disclose the limitations of claim 42 further comprising the system of claim 42, wherein the computing arrangement is configured 
to identify a combination of clipped toes of the animal as visual identifier when processing the captured digital image of the visual identifier in order to recognize the visual identifier applied to the animal, and/or 
to identify a fluorescent substance applied to the animal as visual identifier (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 15 lines13-17, FIG. 1 and FIG. 8: In one embodiment the machine-readable portion of the animal code must map to a valid study ID and, in addition, the human-readable portion of the animal code must map to a valid animal ID table in the animal ID index table for the valid study ID. In this way the mapping of both the machine-readable portion and the human-readable portion must properly map within sparse tables for a read to be valid) when processing the captured digital image of the visual identifier in order to recognize the visual identifier applied to the animal (Peter: [0015] and FIG. 1-5:  Furthermore, at least one luminescent or fluorescent color is preferably used. The use of such a color has the advantage that the animal can also be identified in the dark. It is particularly advantageous to use a color that is compatible with the skin or fur, with particular care when using luminescent or fluorescent colors that they do not contain any substances that are harmful, in particular toxic, for the animal or the milk).

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Health et al. (Health – US 9,578,853 B1) in view of Kinard (Kinard – US 2015/0078626 A1) and further in view of Hampton (Hampton – US 2003/0055362 A1).

As to claim 44, Health and Kinard disclose the limitations of claim 42 further comprising the system of claim 42, further comprising a platform defining a reading area in which the animal is to position for capturing the digital image of the visual identifier applied to the animal (Health: Abstract, column 3 lines 10-57, column 9 lines 10 – column 10 lines 11, column 14 lines 19 - column 15 17, FIG. 1 and FIG. 8: Both control of the operation of the machine of FIG. 8 and the verification of correctly marked codes may be performed by the use of a single video camera, not shown in this Figure. Such use of a single camera for both purposes is claimed as an embodiment), except for the claimed limitations of wherein the platform preferably comprises a transparent essentially flat plate on which the animal is positionable.
However, it has been known in the art of monitoring animals to implement wherein the platform preferably comprises a transparent essentially flat plate on which the animal is positionable, as suggested by Hampton, which discloses wherein the platform preferably comprises a transparent essentially flat plate on which the animal is positionable (Hampton: [0008], [0013], [0025], [0028], [0036], and FIG. 1 the substantially transparent belt 12: the belt track can be a substantially transparent belt track through which the imaging device can view the contact of the subject with the belt track. The imaging device can take the form of a camera, camcorder, or a digital image capturing device, suitable for recording ambulation of the subject over a desired period of time).
Therefore, in view of teachings by Health, Kinard, and Hampton it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the animal verification system of Health and Kinard to explicitly include wherein the platform preferably comprises a transparent essentially flat plate on which the animal is positionable, as suggested by Hampton. The motivation for this is to implement a known method to monitoring an animal based on information captured by a camera at a platform.

As to claim 45, Health, Kinard, and Hampton disclose the limitations of claim 44 further comprising the system of claim 44, wherein the camera is positionable below the transparent essentially flat plate for capturing the digital image of the visual identifier (Health: column 1 lines 14-35: The animals in a vivarium must be observed, either manually by humans or by automated means, such as by the use of video cameras and video analytics software. Comparisons of animals are the basis of any study result. There are a large number of animal characteristics, attributes, or behavior that may be of interest in a study. We refer to all such observable aspects of animals as "behaviors," including blood, saliva, feces, urine, breath, and fur attributes. Observations of behaviors may be manual or automated and may be invasive or non-invasive. They may occur in the animal's home cage; or in a separate observation or test cage or apparatus; or via pathology or other chemical, biological or analytical analysis. Observations and results may use statistics or aggregated behaviors…Prior art uses a variety of animal identification systems, including one animal per cage, ear notches, ear tags, foot and toe pad tattooing, embedded RFID, attached RFID, body tattoos, and tail tattoos.., column 2 lines 33-36, column 5 lines 60-67, column 8 lines 22-45, column 12 lines 45-65, column 16 lines 50-column 17 lines 16, and FIG. 1) applied to the animal (Hampton: [0008], [0013], [0025], [0028], [0036], and FIG. 1 the substantially transparent belt 12: the belt track can be a substantially transparent belt track through which the imaging device can view the contact of the subject with the belt track. The imaging device can take the form of a camera, camcorder, or a .

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Luo, US 2002/0076100 A1, discloses image processing method for detecting human figures in a digital image.
Bleyer et al., US 2019/0325644 A1, discloses surface reconstruction for environments with moving objects.
Kasin et al., US 2017/0103257 A1, discloses non-invasive multimodal biometrical identification system of animals.
Hosseini, US 2016/0095292 A1, discloses animal muzzle pattern scanning device.
Brunner et al., US 2003/0004652 A1, discloses system and methods for monitoring behaviour informatics.
Duric et al. discloses using normal flow for detection and tracking of limbs in color images. 
Luo et al. discloses Human limb motion real-time tracking based on CamShift for intelligent rehabilitation system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668 and email is Quang.Pham@uspto.gov.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684